LACOMBE, Circuit Judge.
The goods in question are silk veils in the piece. They come in rolls several yards in length, but are ornamented with a succession of borders, each surrounding a portion of the fabric of a size suitable for a veil. A series of veils are thus marked out, defined, and designated by these borders, and, although not separated from each other at the time of importation, are adapted for no other use than as veils, and only need cutting apart to make them completed veils. The dividing line of each separate veil is plainly indicated, and the fabric can be cut only between the veils without destroying the design. They are manufactured, adapted, and intended for veils, and for nothing else.
The appellants contend that the merchandise is dutiable under paragraph 414 of the tariff act of 1890, as “manufactures of silk, not specially provided for.” The collector classified them as wearing apparel, under paragraph 413, which is as follows:
“Par. 413. haces and embroideries, handkerchiefs, neck rufflings and ruchings, clothing ready made, and articles of wearing apparel of every description, including knit goods, made up or manufactured wholly or in part by the tailor seamstress or manufacturer, composed of silk or of which silk is the component material of chief value, not specially provided for sixty per cent, ad valorem,” etc.
The merchandise imported in this case is clearly within the italicized, portion of this paragraph. It is made up “in part,” the operation of making up having progressed so far that it is easy to identify the particular article of wearing apparel it is to be, and the materials out of which it is made being rendered, so far as the evidence shows, practically useless for any other purpose. In this respect it differs from In re Mills, 56 Fed. 820, where the hemstitched lawns were as well adapted for use as window curtains as they were for women’s skirts and aprons. Veils are manifestly wearing apparel, and these goods, being veils which only need to be cut off from the piece in order to be ready for use, were properly classified for duty as such.
The decision of the circuit court is affirmed.